DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2018/0246544) in view of Lee et al. (US 2015/0049428).
Regarding Claim 1, Kwon teaches a flexible display screen (Title) comprising a support film layer (support layer) including a first area film layer, a second area film layer, and a third area film layer, where the second film area is located between the first and the third film area (Figs 4B, Item BF’ and ABF’; Paragraph 0074). Kwon teaches a flexible substrate including a first area substrate, a second area substrate, and a third area substrate, where the second area substrate being located between the first and third area substrates, with the first area disposed on the first area film, the second area substrate being bent and disposed on the second area film layer and the third area substrate being disposed on the third area film layer. (Fig. 4B, Item TFS; Paragraph 0067).
Kwon does not specifically teach the modulus of the second area film layer is less than the first and third area film layer.   
Lee teaches a flexible display device (Title). Lee teaches the flexible display have three areas (Fig. 2B, 17C), where the center bent region (Item FA) should have an elastic modulus that is lower than the two outer regions that flank the center region (Items RA1 and RA2; Paragraph 0054). Lee teaches this reduces the stress to the display due to the bend (Paragraph 0140). Thus, it would have been obvious to one with ordinary skill in the art to ensure layers of the display screen of Kwon, including the support film layer, to have second/middle areas to have a lower elastic modulus to reduce the stress applied to the display device when the film/display is in a bent/curved position. 
Regarding Claim 2, Kwon teaches a buffer layer disposed on one side of the flexible substrate away from the film layer (Fig. 4B, Item BPL; Paragraph 0048, 0075).

Claim 3 is rejected under 35 U.S.C. 103 for being unpatentable over Kwon and Lee in view of Lee (US 2018/0090713) [hereinafter Lee ‘713]. 
Regarding Claim 3, Lee ‘713 teaches a flexible display screen comprising a support layer, a flexible substrate and a coating layer. (Abstract; Fig. 18A,B). Lee ‘713 teaches having a first layer and a second layer below the first layer, where the second layer has a lower modulus than the first layer suppresses generation of cracks in the first layer. (Paragraph 0060). Thus, it would have been obvious to one with ordinary skill in the art to have the modulus of the support layer, including the second area film layer, to have a lower elastic modulus than the flexible substrate, and the flexible substrate to have a lower elastic modulus than the coating layer of Kwon in order to reduce crack generation through the flexible and buffer/coating layers. 

Claim 4 is rejected under 35 U.S.C. 103 for being unpatentable over Kwon and Lee in view of Oh et al. (US 2017/0263891).
Regarding Claim 4,  Oh teaches a flexible display (Abstract), where the support layer of the film can be 10 MPa or more or 10 MPa or less (Claim 11 of Oh; Paragraph 0079-0080). This overlaps the claimed range of 0.1 to 800 MPa. Oh teaches this support layer is sufficient to support the bendable screen while reducing the size of the bezel, (Paragraph 0008, 0019). Kwon teaches minimal or no bezels is desired. (Paragraph 0003). Thus, it would have been obvious to one with ordinary skill in the art to set the elastic modulus of the second film, including the second film area, to the claimed range taught by Oh for the screen of Kwon in order to ensure proper support for a display with minimal bezel.
Response to Arguments
The prior §112 rejections have been withdrawn, due to Applicant’s amendments. 
Applicant argues that Kwon does not teach a support layer that supports the bend portion of the element TFS, the second area film layer. This argument is found unpersuasive. Examiner is uncertain Applicant is arguing BF is not present at the bend or the thinned ABF does not provide any support. With regard to support layer not being at the bend, Kwon teaches BF layer extends covers the TFS at the bend, but is thinned to ABF (Paragraph 0069, 0074-0075; Figs. 4). Therefore, Kwon teaches the second area film layer. With regard to the thinned ABF not actually supporting the TFS, Kwon teaches the thinned BF/ABF still offers support to the TFS. (Paragraph 0074-0075).  Therefore, Kwon teaches the support layer has second area film layer. 
Applicant argues there is no motivation to combine Kwon and Lee, as Kwon does not teach the support structure at the bend. This argument is found unpersuasive, as Kwon teaches the support structure as discussed above. 
Applicant argues there is no motivation to combine Kwon and Lee. This argument is found unpersuasive, Lee teaches this tensile modulus relationship of the areas reduces the stress to the display due to the bend (Paragraph 0140). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s arguments regrading dependent claim rejections are found unpersuasive, as Kwon and Lee teach Claim 1. 
The §103 rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781